Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered April 27, 1992, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, attempted robbery in the first degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 9 to 18 years, 7½ to 15 years and 3 to 6 years, respectively, unanimously affirmed.
Defendant had effective assistance of counsel, who after vigorously cross-examining the People’s witnesses at the Wade 'hearing, convinced the court that the higher sentence pursued by the People was not warranted and negotiated a favorable plea that made abandonment of the Wade issues a plausible strategy (cf., People v Flores, 84 NY2d 184). Those issues concerning identification of defendant were waived by his plea and may not be reviewed on appeal (see, People v Corti, 88 AD2d 345). Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Williams, JJ.